
	
		I
		112th CONGRESS
		1st Session
		H. R. 1067
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To rescind earmarks for certain surface transportation
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Earmark
			 Rescission, Savings, and Accountability Act of
			 2011.
		2.Rescission of
			 allocated project funds
			(a)Projects
			 designated prior to 1998The unobligated balances available on
			 June 30, 2011, under the following provisions are rescinded:
				(1)Section 147 of the Federal Highway Act of
			 1978 (Public Law 95–599).
				(2)Section 9(c) of the Federal-Aid Highway Act
			 of 1981 (Public Law 97–134).
				(3)Section 131 of the Highway Improvement Act
			 of 1982 (Public Law 97–424).
				(4)Section 149 of the Surface Transportation
			 and Uniform Relocation Assistance Act of 1987 (Public Law 100–17).
				(5)Sections 1006(h), 1069, 1103(b), 1104(b),
			 1105(f), 1106(a), 1106(b), 1107(b), 1108(b), and 6015 of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (Public Law 102–240).
				(6)Section 307(e) of
			 title 23, United States Code, as in effect on December 18, 1991 (105 Stat.
			 2170).
				(7)Section 11(b)(10) of the Federal Transit
			 Act, as in effect on December 18, 1991 (105 Stat. 2187).
				(8)Section 320 of
			 title 23, United States Code.
				(b)TEA
			 21The unobligated balance available on September 30, 2011, under
			 section 1602 of Public Law 105–178 for each project for which less than 10
			 percent of the amount authorized for such project under such section has been
			 obligated is rescinded.
			3.Rescission of
			 undesignated high priority project fundsOf the amounts authorized for fiscal years
			 2005 through 2009 in section 1101(a)(16) of SAFETEA–LU (Public Law 109–59) to
			 carry out the high priority projects program under section 117 of title 23,
			 United States Code, that are not allocated for projects described in section
			 1702 of such Act, $8,190,335 is rescinded.
		4.ReportNot later than October 31, 2011, and not
			 later than October 31 of each year thereafter, the Secretary of Transportation
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Environment and Public Works of the
			 Senate a report identifying each project authorized under section 1602 of the
			 Transportation Equity Act for the 21st Century (Public Law 105–178), sections
			 1301, 1302, 1702, and 1934 of SAFETEA–LU (Public Law 109–59), and section
			 144(f) of title 23, United States Code, that has inactive funds or that has
			 been completed in the previous fiscal year. Such report shall include, for each
			 such project—
			(1)the amount of
			 funds authorized under such section;
			(2)the unobligated
			 balance of such funds; and
			(3)a
			 reference to the public law, section number, and project number under which
			 such project was authorized.
			
